El. Juez Asociado Sr. HerNÁNdez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando, en lo sustancial, los fundamentos de hecho de la sentencia recurrida.
Resultando: que habiendo sido elevadas al Honorable Gobernador General las tarifas de consumos que el Concejo y Junta Municipal de esta Ciudad habían formado para el año económico de 1899 á 1900, aquella superior autoridad de-volvió dichas tarifas con su aprobación, á fines de Noviembre del primer año expresado, y en veinte y siet'e del mismo mes acordó el Ayuntamiento que se pidiesen á los Detallistas *384relaciones juradas de las existencias que tuvieran en su poder y se nombraran las Comisiones necesarias para com-probar, si fuera preciso, la exactitud de dichas relaciones, que serían aforadas con arreglo á la nueva tarifa, contra cuyo acuerdo presentó escrito el Gremio de Detallistas al Ayuntamiento, con súplica de que se resolviera que las espe-cies gravadas con la última tarifa de consumos, que hallán-dose en sus establecimientos hubieran satisfecho el gravamen señalado por la tarifa anterior, no debían satisfacer el nuevo impuesto, teniéndose por interpuesto, en caso de que así no se acordara, recurso de alzada par ante el Sr. Secreta-rio Civil, petición que fué resuelta por la Corporación Municipal en 28 de Diciembre siguiente, en el sentido de nombrar una Comisión para que estudiara detenidamente el asunto y emitiera su dictamen, sin que la demora consiguiente á ese trámite causara perjuicio al derecho de los peticionarios en cuanto á la alzada interpuesta en tiempo y forma.
Resultando: que sin haberse emitido por la Comisión nom-brada el dictamen que de ella se interesaba, acordó el Ayun-tamiento en 28 de Mayo de 1900, á virtud de moción del Dipu-tado de Consumos, que se procediese con toda urgencia al inmediato cobro de lo que debían satisfacer los Detallistas por la diferencia del impuesto de consumos que resultaba se-gún la última tarifa aprobada..
Resultando: que el Letrado Don Herminio Diaz Navarro, en representación del Centro de Detallistas, pidió la suspen-sión del acuerdo de 28 de Mayo de 1900, pues lo que procedía era remitir los antecedentes á la autoridad superior para la resolución de la alzada que tenía interpuesta para el caso de que fuera desestimada la instancia que había presentado contra el acuerdo de 27 de Noviembre de 1899, á lo que re-solvió el Hon. Alcalde Presidente del Ayuntamiento en tres-de Julio del expresado año mil novecientos, no haber lugar á lo que se solicitaba, admitiéndosele, por resolución posterior de catorce del mismo mes, la apelación interpuesta, recurso. *386que resolvió el Hon. Tesorero de Puerto Eico en seis de No-viembre del mismo año, desestimando la alzada interpuesta y declarando firme en todas sus partes el acuerdo apelado, con lo que se originó la demanda interpuesta ante el Tribunal de Distrito de San Juan, en la que se pide se revoque el acuer-do del Ayuntamiento de esta Ciudad de 28 de Mayo de 1900, y declarando en su lugar que las especies gravadas con la tarifa de consumos, anterior á la entonces vigente, no debían satisfacer la diferencia de más que les asignó la última, se ordena la devolución por el Ayuntamiento, á los deman-dantes, de los tres mil ochocientos noventa y tres dollars ochenta y dos centavos, que se habián consignado en la De-positaría Municipal por aquella diferencia.
Aceptando igualmente las consideraciones de derecho del voto particular, menos la última.
Considerando: que si bien el artículo 20 del pliego de con-diciones del remate de consumos dispone que en caso de variar-se los tipos establecidos para la imposición del impuesto, en la misma proporción han de ser alteradas las cantidades del remate, y el artículo 71 del mismo pliego estatuye que al entregar el servicio el contratista ó persona que haya tenido encargo de recaudar el impuesto al que lo obtenga en la subas-ta sucesiva, se hará un recuento de las existencias en el comercio, y abonará el primero al segundo el importe de los derechos que haya percibido de dichas existencias y que no hayan sido consumidas en el momento de la entrega, del texto de tales artículos, invocados en su apoyo por la Administra-ción, no se desprende que el Ayuntamiento tenga el derecho dé cobrar mayor valor del impuesto por razón del aumento de las nuevas tamas, cuando, como en el caso presente, se trata de existencias que ya han pagado los derechos corres-pondientes.
Considerando: que en corroboración de la doctrina ex-puesta viene la Eeal Orden de 24 de Marzo de 1887, que es-tablece que las especies adquiridas por los dueños de esta-*388blecimientos públicos con destino á la venta deben estimarse consumidas para los efectos del impuesto, si hubieren pagado los derechos á sn entrada en la población, y por tanto que las existencias que resulten en los referidos establecimientos, al cambiarse las tarifas, están exentas del pago de la diferen-cia de gravamen de unas ú otras.
Fallamos: ¿que desestimando la excepción dilatoria de fal-ta de personalidad en el actor, debemos revocar y revocamos el acuerdo del Ayuntamiento de esta Ciudad de 27 de No-viembre de 1899 y su concordante de 28 de Mayo del año si-guiente, como también ehdel Tesorero de Puerto Rico de seis de Noviembre de 1900; y declarando que las existencias que había en los establecimientos de los Detallistas con destino á la venta en la fecha en que comenzaron á regir las tarifas de consumos sobre bebidas y cigarrillos, después de aproba-das por el Hon Mayor General Davis, están exentas del pago de la diferencia de gravamen establecida por dichas tarifas con relación á las anteriores, mandamos se devuelva por el Ayuntamiento de esta Ciudad al Centro de Detallistas la suma de tres mil ochocientos noventa y tres dollars ochenta y dos centavos importe de la diferencia de tarifas indebida-mente cobrada, cantidad consignada por los recurrentes en la Depositaría Municipal, todo sin especial condenación de costas en lo conforme, confirmamos, y en lo que nó, revocamos la sentencia apelada; y devuelvánse los autos al Tribunal de Distrito de San Juan con la certificación correspondiente.
Jueces concurrentes: Sres: Presidente Quiñones y Aso-ciados Figueras y MacLeary.
El Juez Asociado, Sr. Sulzbacher no formó Tribunal en la vista en este caso.